Order entered July 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00027-CV

                LAZARUS IROH, ANDREW OKAFOR, ET AL, Appellants

                                              V.

                               EMMANUEL IGWE, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-07596-D

                                          ORDER
       We GRANT appellee/cross-appellant’s July 1, 2014 motion to extend time to file reply

brief and ORDER the brief be filed no later than July 15, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE